UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1338


DARRYL W. STEVENS,

                Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:09-cv-00041-nkm-mfu)


Submitted:   August 18, 2011                 Decided:   August 25, 2011


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl W. Stevens, Appellant Pro Se.   Kenneth DiVito, Amanda
Reinitz,     Assistant    Regional  Counsels,    Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl W. Stevens appeals the district court’s order

accepting     the    recommendation     of    the     magistrate       judge   and

affirming the Commissioner’s decision to deny Stevens a period

of     disability    insurance   benefits      and    supplemental       security

income.     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct

law was applied.         See 42 U.S.C. § 405(g) (2006); Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).                       We

have    thoroughly    reviewed    the   record      and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Stevens v. Astrue, No. 6:09-cv-00041-nkm-mfu

(E.D. Va. Feb. 8, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument     would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                        2